Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-15 and 18-20 rejected under 35 U.S.C. 103 as being unpatentable over Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847).
Regarding claim 1, Escuti (US 2008/0278675) teaches a method ([0167-0180], Fig. 1-15b, [0046-0165]) of manufacturing an optical element (Fig. 3A-7C, [0167-0180]), the optical element (Fig. 3A-7C, [0167-0180]) including an optically-anisotropic layer (the liquid crystal layer corresponding to 3 in Fig. 3A, [0050, 0167-0180]) that is formed using a liquid crystal composition including a liquid crystal compound ([0044, 0167-0180]), an alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) that aligns the liquid crystal compound ([0050-0052, 0167-0180]), and a support (the support including the glass substrate and a film below the glass substrate, wherein 
an alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) forming step ([0167-0169, 0055-0062]) of forming the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) on one surface ([0167-0168]) of the support (the support including the glass substrate and a film below the glass substrate, wherein the film comprises a UV-absorber, a polycarbonate sheet and an index matching fluid film, [0168]); and 
an optically-anisotropic layer (the liquid crystal layer corresponding to 3 in Fig. 3A, [0167-0180, 0050, 0063-0065]) forming step ([0170, 0063-0065]) of forming the optically-anisotropic layer (the liquid crystal layer corresponding to 3 in Fig. 3A, [0167-0180, 0050, 0063-0065]) on the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]), 
wherein the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) includes a photo-alignable material ([0167, 0169, 0055-0062]), 
the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) forming step ([0167-0169, 0055-0062]) includes an exposure step of exposing different in-plane positions of the alignment film to light components having different polarization directions ([0169, 0058-0062]), and 
the support (the support including the glass substrate and a film below the glass substrate, wherein the film comprises a UV-absorber, a polycarbonate sheet and an index matching fluid film, [0168]) has a light absorption band (the UV light absorption band of the UV-absorber, [0168]).
Escuti (US 2008/0278675) teaches that the support (the support including the glass substrate and a film below the glass substrate, wherein the film comprises a UV-absorber, a polycarbonate sheet and an index matching fluid film, [0168]) includes a light absorbing layer (a film below the glass substrate, wherein the film comprises a UV-absorber, a polycarbonate sheet and an index matching fluid 
Escuti (US 2010/0231847) teaches that a support (310 and 320 in Fig. 3A-3E, [0044]) has a light absorption band within a UV wavelength range and less than about 380nm ([0044]), and the light absorption band (the UV light absorption band of 320 in Fig. 3A-3E, [0016, 0044]) of the support (310 and 320 in Fig. 3A-3E, [0044]) overlaps a light absorption band (Fig. 3A-3E, [0044]) where a photochemical reaction ([0044, 0040], Fig. 3A-3E, Fig. 1C-1D) occurs in an alignment film (315b in Fig. 3B-3E, [0044]) by irradiating the alignment film with the polarized light in an exposure step ([0044, 0040], Fig. 3A-3E, Fig. 1C-1D).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Escuti (US 2010/0231847) for the system of Escuti (US 2008/0278675) such that the light absorption band of the support of the system of Escuti (US 2008/0278675) overlaps a light absorption band where a photochemical reaction occurs in the alignment film by irradiating the alignment film with the polarized light in the exposure step of the system of Escuti (US 2008/0278675) since this would help to reduce or avoid detrimental effects on the photo-alignment layers (Escuti (US 2010/0231847), [0044]).

Regarding claims 2, 5-14 and 18-19, Escuti (US 2008/0278675) also teaches the following elements:
(Claim 2) wherein in the exposure step ([0169, 0058-0062]), the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) is exposed to two or 
(Claim 5) the light to which the alignment film is exposed is laser light ([0169, 0058-0062]).
(Claim 6) the two or more polarized beams are laser light ([0169, 0058-0062]).
(Claim 7) at least two beams among the two or more polarized beams have the same wavelength (351nm, [0169, 0058-0062]).
(Claim 8) at least two beams among the two or more polarized beams have the same light intensity ([0169, 0062]).
(Claim 9) at least two beams among the two or more polarized beams are different polarized light components ([0169, 0058-0062]).
(Claim 10) the two or more polarized beams include polarized light components perpendicular to each other ([0058], two orthogonal linear polarized laser beams).
(Claim 11) the two or more polarized beams include left circularly polarized light and right circularly polarized light ([0169, 0058-0062]).
(Claim 12) in the exposure step, a polarization state of coherent light obtained by causing the two or more polarized beams ([0058, 0060-0062, 0169]) to interfere with each other has a period pattern ([0058-0062, 0169], Fig. 3A-5B).
(Claim 13) the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) exhibits anisotropy through a photochemical reaction based on the period pattern ([0058-0062, 0169], Fig. 3A-5B) of the polarization state of the coherent light obtained by causing the two or more polarized beams to interfere with each other ([0058, 0060-0062, 0169], Fig. 3A-5B).
(Claim 14) the optically-anisotropic layer (the liquid crystal layer corresponding to 3 in Fig. 3A, [0167-0180, 0050, 0063-0065]) has a liquid crystal alignment pattern ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) based on the anisotropic period pattern ([0058, 0060-0062, 0169], Fig. 3A-5B) of the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]).
(Claim 18) the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) exposed in the exposure step aligns the liquid crystal compound ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) such that the liquid crystal compound has an alignment pattern ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) in which a direction of an optical axis derived from the liquid crystal compound ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) corresponds to a polarization direction of the light ([0058, 0060-0062, 0169]) to which the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) is exposed.
(Claim 19) the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]) exposed in the exposure step aligns the liquid crystal compound ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) such that the liquid crystal compound has an alignment pattern ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) in which a direction of an optical axis derived from the liquid crystal compound continuously changes ([0170-0171, 0050, 0063-0065], Fig. 3A-5B) while rotating in at least one in-plane direction ([0170-0171, 0050, 0063-0065], Fig. 3A-5B).

Regarding claims 3 and 15, Escuti (US 2008/0278675) does not teach the following elements.
Escuti (US 2010/0231847) teaches the following elements (Fig. 4A-4B, [0045-0046, 0021-0024, 0009]):
(Claim 3) in the exposure step (Fig. 4A-4B, [0045-0046, 0021-0024, 0009]), light (401 in Fig. 4B) is caused to be incident into a polarization diffractive optical element (430 in Fig. 4A-4B, [0045-
(Claim 15) the polarization diffractive optical element (430 in Fig. 4A-4B, [0045-0046, 0021-0024, 0009]) has a phase difference of λe/2 ([0023, 0045]) with respect to a wavelength λe of the light ([0023, 0045]) to which the polarization diffractive optical element (430 in Fig. 4A-4B, [0045-0046, 0021-0024, 0009]) exposes the alignment film (415b in Fig. 4B-4C, [0046]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Escuti (US 2010/0231847) for the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) since this would help to more quickly and easily achieve higher yields (Escuti (US 2010/0231847), [0046]).

Regarding claim 20, Escuti (US 2008/0278675) also teaches that a wavelength of a light absorption band of the alignment film is between 157nm to 1064 nm ([0074]), and provides an example of 351nm ([0169]). Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to recognize and try that a wavelength of at least a part of a light absorption band of the alignment film of the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) is 200 nm to 500 nm since this would help to provide high quality polarization gratings that are easy to produce, and minimize back-surface reflections (Escuti (US 2008/0278675), [0010, 0177, 0168], MPEP 2144. 05 I.)

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) as applied to claim 1 above, and further in view of Escuti (US 2015/0331167).
Regarding claims 4 and 17, Escuti (US 2008/0278675) does not teach the following elements.
Escuti (US 2015/0331167) teaches the following elements (Fig. 1-2B, [0067-0092]):
(Claim 4) in the exposure step (Fig. 2B and Fig. 1), the different in-plane positions of the alignment film (the alignment film corresponding to 115 in Fig. 1 and Fig. 2B, [0087-0089, 0081-0085]) are exposed by freely changing a polarization direction (Fig. 1 and Fig. 2B, [0081-0082, 0087]) of a focused polarized beam (121 in Fig. 1, [0081-0082]).
(Claim 17) the focused polarized beam (121 in Fig. 1, [0081-0082]) is linearly polarized light ([0081-0082]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Escuti (US 2015/0331167) for the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) since this would help to provide large size optics which is a thin-film, can be easier to fabricate, and with reduced weight (Escuti (US 2015/0331167), [0087]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) as applied to claim 3 above, and further in view of Tan (US 2011/0027494).
Regarding claim 16, Escuti (US 2008/0278675) does not teach that the light incident into the polarization diffractive optical element is linearly polarized light.
Tan teaches that (Fig. 3-9C, Fig. 27-30, [0081-0090, 0131-0138, 0162-0163]) light (the linearly polarized ultra-violet (LPUV) light from 70 in Fig. 3, [0081, 0132], Fig. 27-30) incident into a polarization 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Tan for the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) such that the light incident into the polarization diffractive optical element of the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) is linearly polarized light since this would help to form optical components having liquid crystal polymer (LCP) layers with a spatially varying tilt angle (Tan, [0009, 0003]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) as applied to claim 1 above, and further in view of Takada (JP2005292241A).
Regarding claim 21, Escuti (US 2008/0278675) already teaches the support (the support including the glass substrate and a film below the glass substrate, wherein the film comprises a UV-absorber, a polycarbonate sheet and an index matching fluid film, [0168]) and the optically-anisotropic layer forming step ([0170, 0063-0065]) of forming the optically-anisotropic layer (the liquid crystal layer corresponding to 3 in Fig. 3A, [0167-0180, 0050, 0063-0065]) on the alignment film (the alignment film corresponding to 2 in Fig. 3A, [0167-0180, 0046-0049, 0055-0062]). Escuti (US 2008/0278675) does not teach a peeling step of peeling the support after the optically-anisotropic layer forming step.
Takada teaches a peeling step (Fig. 1, Page 7, Paragraph 2, Page 10, Paragraph 4-8 of English Translation of JP2005292241A) of peeling a support (the substrate 2 in Fig. 1, Page 7, paragraph 2, Page 10, Paragraph 4-8) after an optically-anisotropic layer forming step (Fig. 1, Page 7, Paragraph 2, Page 10, Paragraph 4-8).
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) as applied to claim 1 above, and further in view of Takada (JP2005292241A) and Kanno (US 2002/0158947).
Regarding claim 22, Escuti (US 2010/0231847) already teaches the support (310 and 320 in Fig. 3A-3E, [0044]) includes a light absorbing layer (320 in Fig. 3A-3E, [0044]) that is adjacent to the optically-anisotropic layer (the layer corresponding to 321 in Fig. 3E, [0044]) and absorbs light in a light absorption band (the UV light absorption band of 320 in Fig. 3A-3E, [0044]) overlapping a light absorption band (Fig. 3A-3E, [0044]) where a photochemical reaction ([0044, 0040], Fig. 3A-3E, Fig. 1C-1D) of the alignment film (315b in Fig. 3B-3E, [0044]) occurs.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Escuti (US 2010/0231847) for the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) such that the support includes a light absorbing layer that is adjacent to the optically-anisotropic layer and absorbs light in a light absorption band overlapping a light absorption band where a photochemical reaction of the alignment 
Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) does not teach that the method comprises a peeling step of peeling the support and the light absorbing layer together after the optically-anisotropic layer forming step.
Takada teaches a peeling step (Fig. 1, Page 7, Paragraph 2, Page 10, Paragraph 4-8 of English Translation of JP2005292241A) of peeling a support (the substrate 2 in Fig. 1, Page 7, paragraph 2, Page 10, Paragraph 4-8) after an optically-anisotropic layer forming step (Fig. 1, Page 7, Paragraph 2, Page 10, Paragraph 4-8).
Kanno teaches that a peeling step ([0019, 0021, 0046, 0112], Fig. 9) of peeling the support ([0019, 0046, 0112], the deposition substrate, which is corresponding to 1 in Fig. 9) and the light absorbing layer ([0019, 0021, 0046, 0112], the ultraviolet absorbing film, which is corresponding to 15 in Fig. 9) together.
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Takada and by Kanno for the system of Escuti (US 2008/0278675) in view of Escuti (US 2010/0231847) such that the method comprises a peeling step of peeling the support and the light absorbing layer together after the optically-anisotropic layer forming step since this would help to easily peel off the support/substrate (Kanno, [0019, 0046]), and provide an optically-anisotropic layer as a single film which can be applied in many optical devices (Takada, Page 7, paragraph 2, Page 10, Paragraph 4).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871